Citation Nr: 0906779	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for skin cancer of the 
head and neck.

2.	Entitlement to service connection for tongue cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1954 to 
June 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to service connection for tongue 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates the 
Veteran is diagnosed with skin cancer of the head and neck 
that is etiologically related to active service.


CONCLUSION OF LAW

Skin cancer of the head and neck was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran asserts he is entitled to service connection for 
skin cancer of the head and neck.  Specifically, he contends 
that this disorder was incurred due to exposure to carbon 
tetrachloride in service from fire extinguishers and cleaning 
agents.  The Board notes the Veteran's military occupational 
specialty was engineer repairman.  Further, the Veteran has 
submitted a statement from S.P., who served and became 
friends with the Veteran during service.  In his May 2006 
statement, S.P. indicates that, as part of their duties, they 
were required to refill fire extinguishers and use carbon 
tetrachloride to clean engine parts and equipment.  Finally, 
the Veteran has submitted an August 2005 Public Health 
Statement of the Agency for Toxic Substances noting that, in 
the past, carbon tetrachloride was widely used as a degreaser 
and in fire extinguishers.  As such, the Board finds the 
record to be in relative equipoise as to whether the Veteran 
was actually exposed to carbon tetrachloride.  Thus, granting 
the Veteran the benefit of the doubt, the Board finds the 
Veteran was exposed to this chemical in active service.

As the Board has conceded in-service exposure to carbon 
tetrachloride, it now turns to the question of whether the 
Veteran's skin cancer is etiologically related to such 
exposure in service.  In this regard, the Board notes the 
Veteran has submitted a statement from his VA treating 
physician.  In his December 2008 statement, the VA physician 
notes the Veteran falls within the 20% of head and neck 
cancer patients that do not have a significant history of 
alcohol or tobacco use.  Further, the VA physician noted 
that, although no human studies have been conducted 
supporting the Veteran's contentions, carbon tetrachloride 
has been shown to cause cancer in mice.  As such, the VA 
physician opined that it is at least as likely as not the 
Veteran's skin cancer of the head and neck is related to his 
in-service exposure to carbon tetrachloride.

In sum, after reviewing the evidence as outlined above, the 
Board finds the Veteran has been diagnosed with skin cancer 
of the head and neck that is etiologically related to active 
service.  While this disorder was not diagnosed during the 
Veteran's active service, the Board finds that the competent 
medical evidence of record, to include both the lay and 
medical evidence submitted by the Veteran, indicates he was 
exposed to carbon tetrachloride in active service, and such 
exposure is etiologically related to his current skin cancer.  
As such, the Board concludes that service connection for skin 
cancer of the head and neck is warranted.


ORDER

Service connection for skin cancer of the head and neck is 
granted.


REMAND

As discussed above, the Board has recognized the Veteran's 
in-service exposure to carbon tetrachloride.  Further, the 
Veteran submitted a December 2008 statement by his treating 
VA physician linking his skin cancer to this exposure.  
However, while the VA physician links the Veteran's head and 
neck cancer to his in-service exposure to carbon 
tetrachloride, he does not link this exposure to the 
Veteran's tongue cancer.  As the VA physician indicated 
carbon tetrachloride has been shown to cause cancer in mice, 
the Board finds that further evidentiary development, 
specifically obtaining a VA medical opinion, is required 
prior to a Board decision on the issue of service connection 
for tongue cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Forward the Veteran's claims file to an 
appropriate VA physician specializing 
in oncology for a medical opinion to 
determine the etiology of the Veteran's 
tongue cancer.  The entire claims file, 
including this remand, must be made 
available to the physician for review, 
and the medical opinion should reflect 
that such review was accomplished.  
After reviewing the record, the 
physician should opine as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
current tongue cancer is etiologically 
related to his active service, to 
include in-service exposure to carbon 
tetrachloride.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the physician should 
clearly and specifically so specify in 
the medical opinion, with an 
explanation as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


